Citation Nr: 0116406	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  01-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that denied the veteran's claim for a TDIU.  
Also in this decision the RO denied a rating greater than 60 
percent for the veteran's service-connected post operative 
partial gastrectomy.  However, since the veteran limited his 
appeal to the TDIU issue, this is the only issue properly 
before the Board. 


REMAND

The veteran contends that entitlement to a TDIU is warranted 
because he is unemployable due to his service-connected 
gastrointestinal disability. 

As a preliminary matter, the Board notes that since the 
preparation of the August 2000 rating decision which is the 
subject of this appeal, and Statement of the Case (SOC) in 
September 2000, there has been a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  Pursuant to this legislation, VA must either obtain 
a medical opinion from a VA examiner, subsequent to his or 
her review of the record, or, if necessary, from a physician 
following his or her physical examination of the veteran and 
review of his pertinent records, as to whether it is at least 
as likely as not that the veteran's service-connected 
disabilities, either alone or in the aggregate, render him 
unable to secure or follow a substantially gainful 
occupation. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (codified at 
38 U.S.C. § 5103A).  Indeed, under the circumstances of this 
case, even prior to the enactment of this legislation, the 
duty to assist required that VA obtain a competent medical 
opinion concerning the effects of the veteran's service-
connected disabilities on his employability.  See Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  

In the instant case, the veteran was afforded a VA 
examination regarding his service-connected gastrointestinal 
disability in July 2000 and was found to not be unemployable 
due to symptoms of this disability.  This opinion conflicts 
with an October 1997 VA hospital discharge summary showing 
that the veteran had been hospitalized for gastrointestinal 
symptoms and finding that he was not employable.  In light of 
this conflicting evidence, medical clarification is required 
addressing the veteran's employability.  Such an opinion must 
be based on a complete history of the veteran's occupational 
experience.  See Bowling v. Principi, No. 99-2264 (May 2001).

Furthermore, with respect to the July 2000 VA examination 
report, the veteran's representative contends that it is 
inadequate and that it raises a possible "inferred" issue 
for loss of sphincter control.  This "inferred" issue must 
be resolved before resolving the TDIU issue since the outcome 
could impact the TDIU claim.  Accordingly, the Board finds 
that, as the above "inferred" issue is inextricably 
intertwined with the total rating issue, they should be 
considered together, and thus a decision by the Board on the 
veteran's total rating claim at the present time would be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, the veteran noted on his June 2000 claim for a TDIU 
that he either expected to receive or was receiving 
disability retirement benefits.  The nature of these 
disability benefits should be determined, and, any associated 
records that are relevant to this claim should be obtained 
and incorporated into the claims file. 38 U.S.C.A. § 5103A(b) 
(West 1991).  In addition, any other pertinent medical 
records not already on file should be obtained, as well as a 
VA vocational rehabilitation folder if established.  Id.


Based on the foregoing, this claim is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional records pertaining to his 
claim.  Additionally, he should be asked 
to state whether he is receiving 
disability retirement benefits and from 
what source.  Efforts to obtain pertinent 
records must be documented in the claims 
folder and the veteran must be informed 
of the results of the requests for 
records in keeping with the VCAA.  Any 
records received should be associated 
with the claims folder.

2.  If a VA vocational rehabilitation 
folder has been established for the 
veteran, it must be obtained and 
associated with the claims file.

3.  The RO should resolve the 
"inferred" issue of loss of sphincter 
control and undertake any associated 
development deemed warranted.

4.  Thereafter, the veteran should be 
scheduled for a VA examination regarding 
his service-connected disabilities.  The 
claims folder, with a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination.  All appropriate tests 
should be conducted.  The examination 
report should be comprehensive and 
include a detailed account of all 
manifestations of the veteran's service-
connected disabilities.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
disabilities alone, render him unable to 
obtain and maintain substantially gainful 
employment.  The opinion should be based 
on a complete history of the veteran's 
occupational experience, and a complete 
rationale for the opinion expressed must 
be provided.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the claim for a TDIU based 
on service-connected disabilities.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the final 
outcome of this appeal. No action is required of the veteran 
until he receives further notice.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




